Dear Mr. Diasselliss:
I am in receipt of your request for an Attorney General's opinion regarding mandatory uniform policies. Specifically, you ask the following questions:
      1. Can a school board adopt a mandatory school uniform policy for only one or two schools and not for all of the schools in the school system.
      2. Can a school board adopt a mandatory school uniform policy on a school-by-school basis and allow a majority or more of the parents of the students at each school to decide whether the school will have a mandatory uniform.
LSA-R.S. 17:416.7 states the following concerning school dress codes.
      Each city or parish school board may adopt such rules and regulations as it deems necessary to require a school dress code which includes the use of uniforms. Each school may select a uniform for its students and display such uniform prior to the beginning of each school year. If a city or parish school board chooses to require a school dress code as provided in this Section, it shall notify, in writing, the parent or guardian of each school student of the dress code specifications and their effective date. Nothing herein shall require the additional expenditure of school or school board funds.
The above law was amended in the 1997 Legislative Session. Prior to the 1997 amendment, local school boards were not authorized to adopt a mandatory school uniform policy. Atty. Gen. Op. Nos. 96-286 and 96-452. However, the law now authorizes local school boards to adopt "such rules and regulations as it deems necessary to require a school dress code which includes the use of uniforms."
The statutory language appears to be a broad grant of authority to local school boards to adopt whatever policy in the area of a school dress code it deems necessary. The statute only restricts the local board's discretion concerning written notification to the student's parent or guardian. It thus grants local school boards a good deal of flexibility to adopt their policy to local conditions.
In sum, the law now authorizes local school boards to adopt a mandatory school uniform policy for only one or two schools, or to adopt a policy that allows each school to make such a determination in a manner each local school board determines is reasonable for schools under its jurisdiction.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ JAMES C. HRDLICKA Assistant Attorney General
RPI/JCH:lrs
State of Louisiana
DEPARTMENT OF JUSTICE  CIVIL DIVISION        P.O. BOX 94005 RICHARD P. IEYOUB             BATON ROUGE     TEL. (504) 342-7013 ATTORNEY GENERAL               70804-9005     FAX: (504) 342-2090